                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                       Case No.: 5: 17-cv-00534-M

                                                   )
 EPIC GAMES , INC.,                                )
                                                   )
                 Plaintiff,                        )
                                                   )
 V.                                                )
                                                                            ORDER
                                                   )
 C.R. , by his Guardian ad Litem, PAMELA S.        )
 CHESTEK,                                          )
                                                   )
                 Defendant.                        )
----------------)


         This matter is before the Court on the Plaintiffs Consent Motion to Seal [DE 54]. Plaintiff

seeks to restrict from public access the proposed Order of Approval, Exhibit A to the Order of

Approval, and Plaintiffs Memorandum in Support of Second Consent Motion for Entry of Order

of Approval.     Pursuant to Local Civil Rule 79.2, the court finds that all documents contain

confidential information that should be sealed.

         Accordingly, Plaintiffs Consent Motion to Seal [DE 54] is GRANTED. The Clerk of the

Court shall maintain under seal the documents located at DE 52 and 53 until further order of the

court.

         SO ORDERED this 3       Jday of February, 2021.
                                               /J,,L/ r- IV7'(AA(r :IL
                                              RICHARD E. MYERS II
                                              CHIEF UNITED STATES DISTRICT JUDGE




           Case 5:17-cv-00534-M Document 56 Filed 02/05/21 Page 1 of 1
